Citation Nr: 1115579	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-14 250	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected headaches, long-term memory loss, sudden flashes, positional dizziness and right eye excessive tearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel



INTRODUCTION

The Veteran had periods of active duty for training and inactive duty for training with the Army Reserves, including a period of active duty for training from July 1977 to October 1977.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted a claim for service connection for headaches, long-term memory loss, sudden flashes, positional dizziness and right eye excessive tearing secondary to his already service-connected head injury residuals.  


FINDING OF FACT

On March 30, 2011 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Atlanta, Georgia, that the Veteran died in December 2010.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  



ORDER

The appeal is dismissed.  




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


